DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following: (Specifically, delete the crossed out “;” and add the underlined “.” for the last limitation infrared cameras.)

Regarding Claim 29. The system of claim 16, wherein the sensing devices comprise at least one of:
voltage sensors;
electric current sensors,
electrical resistance sensors,
electrical conductance sensors,
electrical reactance sensors,
electrical susceptance sensors,
magnetic flux sensors,
electrical power sensors,
capacitance sensors,
electrical impedance sensors,
electrical admittance sensors,
phase characteristics sensors,
PWM frequency sensors,
VLF sensors;
magnetic inductance sensors;
infrared sensors; and,
infrared cameras.

Regarding Claims 1-15. Cancelled.
Information Disclosure Statement
The information disclosure statement filed 03/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed.
Double Patenting
Previous rejection is withdrawn in view of the terminal disclaimer filed on 07/01/2022 and approved on 07/05/2022.
Allowable Subject Matter
Claims 16-35 are allowed. Specifically, the independent claims 16 and 30 are allowed over the prior arts. The dependent claims (17-29) and (31-35) are allowed due to their dependencies to said independent claims, respectively. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
         Regarding Claim 16. The prior arts do not teach or suggest a combination, including wherein the feedback module produces additional probabilistic information by directing further, targeted data collection within the power distribution network by the sensing devices by causing a concentrator device to inject a very low frequency (VLF) signal to the power distribution network, by using the sensing devices to detect the very low frequency signal at a node from a targeted group of nodes, and by causing the sensing devices to produce additional probabilistic information based on the detecting of the very low frequency signal at the node from the targeted group of nodes.

          Regarding Claim 30. The prior arts do not teach or suggest a combination, including using the at least one central processing unit to identify, based on the second estimated probability, a targeted group of nodes, using the concentrator device to inject, based on the second estimated probability, a very low frequency (VLF) signal into the power distribution network, using at least the one central processing unit to direct a targeted data collection at the targeted group of nodes within the power distribution network by detecting the very low frequency signal at a node from the targeted group of nodes via a plurality of sensing devices coupled to the power distribution network

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865